                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


UNITED STATES OF AMERICA,

                            Plaintiff,
v.                                                       Case No. 2:17-cr-31
                                                         HON. PAUL L. MALONEY
LEE EDWARD BLOMQUIST,

                      Defendant.
_______________________________/

                                 ORDER OF DETENTION

       Defendant appeared before the undersigned on November 7, 2018, after his

arrest on this court's warrant for violation the bond.

       For reasons stated on the record:

       IT IS HEREBY ORDERED that defendant will remain detained pending further

proceedings.


       IT IS SO ORDERED.

                                             /s/ Timothy P. Greeley
                                           TIMOTHY P. GREELEY
                                           UNITED STATES MAGISTRATE JUDGE
Dated: November 7, 2018
